Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kato et al. (Pub No. US 2011/0202288 A1; hereinafter Kato).
Regarding Claim 1, Kato teaches a method (method in Fig. 1; See [0040]-[0045]) of diagnosing an oil-immersed electrical apparatus by an assessment of a state of 
assessing a state of deterioration (deterioration is corrosion; See [0055]) of the oil-immersed electrical apparatus based (See [0002]) on a quantified value of the marker substance obtained by the quantitative analysis (based on presence or absence of dibenzyldisulfide and an oxidative; See [0055]-[0060]),
the marker substance being a degradation product of cellulose (DBDS present in Fig. 1; See [0051]), the degradation product of cellulose not chemically reacting with a deterioration product of the amine compound (DBDS present in Fig. 1 which prevents degradation in fig. 1; See [0051]-[0055]).

    PNG
    media_image1.png
    771
    788
    media_image1.png
    Greyscale

Regarding Claim 2, Kato teaches the method according to claim 1, wherein the deterioration product of the amine compound is a basic substance (copper sulfide of insulating paper has amine compound; See [0095]-[0096]).
Regarding Claim 5, Kato teaches the method according to claim 1, wherein in the assessing,

Regarding Claim 6, Kato teaches the method according to claim 5, wherein in the assessment of a state of deterioration of the insulating paper based on the quantified value of the marker substance (See [0051]), an estimation of an average degree of polymerization of the insulating paper is carried out based on the quantified value of the marker substance (See [0051]-[0052]), the estimation being carried out by using an expression of a correlation between the quantified value of the marker substance and an average degree of polymerization of the insulating paper (See [0054]), and the assessment of a state of deterioration of the insulating paper is carried out based on a result of the estimation of an average degree of polymerization (See [0089]).
Regarding Claim 7, Kato teaches the method according to claim 6, wherein, as the expression of a correlation between the quantified value of the marker substance and an average degree of polymerization of the insulating paper (See [0057], [0063]), a different expression is used depending on a type of the insulating oil (different oil has different temperature, therefore different expression is used; See [0061]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kato et al. (Pub No. US 2015/0192559 A1; hereinafter Kato1).

Regarding Claim 3, Kato teaches the method according to claim 1. Kato is silent about wherein the marker substance is an alcohol.
Kato1 teaches regarding assessing deterioration of oi-immersed apparatus (See abstract) wherein the marker substance is an alcohol (See [0028], [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kato by using the marker substance is an alcohol, as taught by in order to achieve maintenance for oil-filled electrical equipment (Kato1; [0029]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kato1 further in view of IMAZATO et al. (Pub NO. US 2018/0282540 A1; hereinafter Imazato).
Regarding Claim 4, Kato in view of Kato1 teaches the method according to claim 3, wherein the alcohol has a boiling point that is higher than an operating temperature of the oil-immersed electrical apparatus.
Kato teaches an operating temperature of the oil-immersed electrical apparatus (an operating temperature of the oil-immersed electrical apparatus is 1100 C; See [0007]).
Kato in view of Kato1 is silent about wherein the alcohol has a boiling point that is higher than an operating temperature of the oil-immersed electrical apparatus.
Imazato teaches wherein the alcohol has a boiling point that is higher than an operating temperature of the oil-immersed electrical apparatus (boiling point of alcohol is 120-3000C, therefore higher than 1100 C; See [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kato, Kato1 and Imazato by using the alcohol has a boiling point that is higher than an operating temperature of the oil-immersed electrical apparatus, as taught by in order to achieve maintenance for oi-filled electrical equipment (Kato1; [0029]).


Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Kato et al. (Pub NO. US 2014/0231726 A1) discloses Method for Suppressing Copper Sulfide Generation in Oil-Filled Electrical Equipment.
b. Toyama et al. (Pub NO. US 2010/0192673 A1) discloses Diagnostic Method for Oil-Filled Electrical Apparatus.
c. KATO et al. (Pub NO. US 2018/0335467 A1) discloses Testing Method and Testing Apparatus.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858